Citation Nr: 0434392	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  02-15 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to an increased initial rating for dysthymia with 
major depressive disorder, currently evaluated as 30 percent 
disabling.

Entitlement to an increased initial rating for 
temporomandibular joint dysfunction with headaches, currently 
evaluated as 30 percent disabling.

Entitlement to an increased initial rating for lumbar 
spondylosis, currently evaluated as 20 percent disabling.

Entitlement to an increased initial rating for right knee 
strain with patellar chondromalacia, currently evaluated as 
10 percent disabling.

Entitlement to an increased initial rating for sinusitis, 
currently evaluated as 10 percent disabling.

Entitlement to an initial compensable rating for a Boxer's 
fracture of the fifth metacarpal of the right hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had periods of active service from August 1982 to 
August 1987 and from May 1988 to August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and August 2001 decisions by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  The June 2001 decision, in pertinent part, 
granted service connection for dysthymia, temporomandibular 
joint dysfunction with headaches, right knee strain, 
sinusitis and a Boxer's fracture of the fifth metacarpal of 
the right hand.  Initial ratings of 10 percent were assigned 
for dysthymia and temporomandibular joint dysfunction.  
Noncompensable initial ratings were assigned for the 
veteran's right knee and right hand disorders, as well as for 
sinusitis.

The August 2001 decision, in pertinent part, granted service 
connection for lumbar spondylosis, and assigned an initial 
rating of 10 percent.

A March 2003 decision by a decision review officer increased 
the veteran's initial ratings for dysthymia and 
temporomandibular joint dysfunction to 30 percent.  That same 
decision increased the veteran's initial rating for lumbar 
spondylosis to 20 percent.  The initial ratings for right 
knee strain and sinusitis were increased to 10 percent.  
Finally, the initial noncompensable rating for a Boxer's 
fracture of the fifth metacarpal of the right hand was 
continued.  As these are not the maximum ratings available 
for these disorders, the issues remain on appeal.

The Board notes that the veteran filed a claim for service 
connection for arthritis of the thoracic spine in March 2003.  
That issue is referred to the RO for appropriate 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2002).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)), the 
Court of Appeals for Veterans' Claims (Court) held, in part, 
that a Veterans Claims Assistance Act (VCAA) notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

To date, the veteran has not been afforded appropriate notice 
under the VCAA.  Although regulations applicable to the 
veteran's claim were provided to her in the August 2002 
statement of the case and the March 2003 supplemental 
statement of the case, the veteran has not been issued a 
letter outlining VA's duty to assist the veteran in the 
development of her claims.

In addition, at her personal hearing before a hearing officer 
held at the RO in December 2002, the veteran stated that she 
received treatment for sinusitis from the Frank Tejeda 
outpatient clinic.  She specifically noted that she had 
sought treatment in both October and December 2002 for 
complaints associated with sinusitis.  Such treatment records 
are not associated with the record.

Therefore, in order to comply with the veteran's due process 
rights, the case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate notice 
under the VCAA.  Such notice should 
specifically apprise her of the evidence 
and information necessary to substantiate 
her claims and inform her whether he or 
the VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103 (a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO should 
also include notice to the veteran to 
provide any evidence in her possession 
that pertains to the claims, or something 
to the effect that she should submit 
everything she has pertaining to the 
claims.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the claimed 
disorders since August 2000.  After 
securing the necessary release, the RO 
should obtain these records.  The RO 
should specifically obtain any treatment 
records regarding sinusitis from the 
Frank Tejeda Outpatient clinic covering 
that time frame.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



